DETAILED ACTION
The applicant’s amendment filed on April 1, 2022 was received.  Claims 4 and 5 were cancelled.  Claims 1-3 and 6 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s cancelation of claim 4, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claim 4 as detailed in the Office action dated February 3, 2022.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it does not clearly establish the number of second and third through holes.  At line 2, claim 1 initially establishes “a plurality of first through holes”.  Subsequently, at line 8, claim 1 describes “a second through hole formed at a location corresponding to each of the first through holes”.  It is not clear how a single second through hole can be formed at a location corresponding to a plurality of first through holes.  Similarly, at line 11, claim 1 describes “a third through hole formed at a location corresponding to the second through hole”.  This limitation again suggests only a single second through hole, however a single second through hole cannot correspond to each of a plurality of first through holes.
It is believed that it was intended for claim 1 to recite a plurality of second and third through holes.
Claims 2, 3 and 6 are indefinite for the reasons set forth above by way of their dependence from claim 1.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claims 1-3 and 6, the Examiner withdraws the previously set forth rejection of claims 1-3, 5 and 6 under 35 U.S.C. 103 as being unpatentable over Liang in view of Uchida as detailed in the Office action dated February 3, 2022.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (hereinafter “Liang”) (U.S. Pub. No. 2019/0305319A1, already of record) in view of Ravdel et al (hereinafter “Ravdel”) (U.S. Pub. No. 2012/0315537A1), Yoon et al. (hereinafter “Yoon”) (U.S. Pub. No. 2019/0341603A1) and Uchida (U.S. Pub. No. 2011/0200884A1, already of record).
Regarding claims 1, 2 and 6, Liang teaches a positive electrode plate including a positive electrode current collector 10 and a positive electrode active material layer 11 formed on a surface of the positive electrode current collector 10.  The positive electrode current collector 10 includes a positive electrode support layer 101 and positive electrode conductive layers 102 (conductive layer) arranged on the two opposite surfaces of the positive electrode support layer 101.  The positive electrode current collector 10 is provided with a plurality of holes 201 extending through the positive electrode support layer 101 and the positive electrode conductive layer 102. The plurality of holes 201 is filled with a conductive material 103 (conductive connection member).  The positive electrode active material layer 11 is formed on the surfaces of the positive electrode current collector 10 and is also filled in the plurality of holes 201 filled with the conductive material 103 (electrode material is filled to connect the electrode material layer to the conductive connection member) (see paragraph 83; FIG. 7).
It is understood that because the holes 201 of Liang are provided through the entire thickness of the current collector 10, at various depths corresponding to each of the positive electrode conductive layers 102 and positive electrode support layer 101, the holes 201 of Liang constitute the claimed first, second and third through holes all having identical diameters.
Liang does not explicitly teach that the conductive material  has a height identical to a depth of each of each of the first through holes.
Ravdel teaches a composite current collector wherein 1 having openings 20 extending through a thickness of a central film 10 and a third layer 50 formed on an inner surface of the openings, wherein the third layer 50 occludes and partially fills the openings 20 (see paragraphs 40, 42  and 59).  The third layer 50 may be formed of a conductor material such as Ag, or a combination comprising Ag (see paragraphs 68 and 69).  As can be seen in FIG. 4, the third layer 50 does not extend beyond the thickness of the central film 10.  It would have been obvious to one of ordinary skill in the art to have utilized the occluding and partially filling third layer of Ravdel as the conductive filling material of Liang because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
	Liang and Ravdel do not explicitly teach a silver epoxy.
	Yoon teaches that electrical conductivity within an electrode current collector can be improved with an epoxy resin mixture having a higher content of silver than the content of epoxy resin (see paragraphs 20 and 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the silver epoxy resin of Yoon as the conductor material of Ravdel because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Liang is silent as to the composition of the positive electrode conductive layers 102 and positive electrode support layer 101, and thus does not explicitly teach a metal oxide film and a metal foil.
	Uchida teaches a positive current collector 10 formed by laminating a conductive layer 14 (conductive layer) on a base material 12, wherein the base material 12 is provided with a surface oxide film 16 (metal oxide film) formed at the interface of the base material 12 and the conductive layer 14 (see paragraphs 32 and 34; FIG. 1).  The base material may be formed of an aluminum foil (metal foil; aluminum is used as a material of the metal foil), while the conductive layer 14 may comprise a nickel-chromium alloy (nickel is used as a material of the conductive layer) (see paragraphs 32 and 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the positive current collector material composition of Uchida in the positive electrode current collector of Liang because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	Regarding claim 3, Liang teaches that the holes 201 have a diameter in the range from 0.001 mm to 3 mm, and a spacing between the holes 201 is from 0.2 mm to 5 mm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6 have been considered  but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727